                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 TIMOTHY MARK YARBROUGH,                           )
                                                   )
                 Plaintiff,                        )
                                                   )
 v.                                                )    No.    3:19-CV-278
                                                   )
 LOUDON COUNTY SHERIFF’S                           )    Judge Collier
 OFFICE, LOUDON COUNTY GENERAL                     )
 SESSIONS COURT, PATRICK HENRY,                    )
 CAPTAIN KEENER, CORPORAL ANGI                     )
 MARTIN, CORPORAL SNOW, CHERYL                     )
 WEST, OFFICER JACKSON, OFFICER                    )
 DALLAS HILTON, and OFFICER                        )
 BRANNAM,                                          )
                                                   )
                 Defendants.                       )

                                       JUDGMENT ORDER

          For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

complaint filed pursuant to 42 U.S.C. § 1983 is DISMISSED pursuant to Fed. R. Civ. P. 41(b).

Because the Court has CERTIFIED in the memorandum opinion that any appeal from this order

would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to

appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

          There being no other issues before the Court, the Clerk is DIRECTED to CLOSE the

matter.

          SO ORDERED.

          ENTER:



                                                       /s/
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE
ENTERED AS A JUDGMENT
    s/ -RKQ/0HGHDULV
   CLERK OF COURT
